Exhibit 10.3

 

Portions hereof have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

MONSTER ENERGY
DISTRIBUTION AGREEMENT

 

This MONSTER ENERGY DISTRIBUTION AGREEMENT (the “Agreement”) is entered into as
of October 3, 2008 (the “Effective Date”) between HANSEN BEVERAGE COMPANY, a
Delaware corporation (“HBC”) with offices at 550 Monica Circle, Suite 201,
Corona, California 92880, and COCA-COLA ENTERPRISES INC., a Delaware corporation
with offices at 2500 Windy Ridge Parkway, Atlanta, Georgia 30339
(“Distributor”).

 

1.             Recitals and Definitions.

 

a.             Distributor is a leading producer and distributor of beverages
throughout the world and has substantial experience in the distribution of
beverages.  Distributor has developed and implemented successful marketing plans
and/or systems for such distribution and which are substantially associated with
the trademarks and trade name of The Coca-Cola Company (“KO”).  KO has
designated Distributor, and HBC wishes to appoint Distributor, as a distributor
of Products (as defined below) as part of Distributor’s business operations and
systems, with performance to commence as of November 10, 2008, or such other
date as may be mutually agreed by the parties in writing, but which in no event
shall be later than November 30, 2008 (the “Commencement Date”).

 

b.             When used herein the word “Products” means (a) those products
identified in Exhibit A hereto with an “X” as well as all other shelf-stable,
non-alcoholic, Energy Drinks (as defined below) in ready to drink form, that are
packaged and/or marketed by HBC at any time after the Effective Date under the
primary brand name “Monster” or any other primary brand name having “Monster” as
a derivative or part of such name, and which may, but are not required, to
contain the “ “ mark, and/or the “M” icon, that HBC distributes from time to
time through its national network of full-service distributors such as, without
limitation, the Anheuser-Busch Distributors, Miller/Coors distributors, and
Coke/Pepsi/Dr. Pepper-7UP Bottlers and (b) such additional Energy Drinks,
whether marketed under the Trademarks (as defined below) or otherwise, as HBC,
Distributor and KO shall agree from time to time by executing an amended
Exhibit A.  The Products shall include all sizes of SKUs including, without
limitation 3 oz., 8 oz., 15 oz., 16 oz., 16.9 oz., 23.5 oz., 24 oz. and 32 oz.
SKUs. When used herein (i) the word “Territory” means the territory identified
in Exhibit B hereto, (ii) the word “Distributor’s Accounts” means those accounts
or classes of accounts identified in Exhibit C hereto other than those reserved
for HBC as identified on Exhibit C, (iii) the word “Trademarks” means those
names and marks identified on Exhibit D hereto, and (iv) the words “Energy
Drink/s” means ***  All Exhibits referred to in this Agreement shall be deemed
to be incorporated into this Agreement.

 

2.             Appointment.

 

a.             With effect from the Commencement Date, HBC appoints Distributor,
and Distributor accepts appointment, as a distributor of Products only to
Distributor’s Accounts within the Territory.  Such appointment shall only be
exclusive if and to the extent so designated on Exhibit C hereto.

 

--------------------------------------------------------------------------------

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

Such appointment shall exclude any SKU/s deleted from distribution pursuant to
Sections 13.b. or 13.f. below.  Unless otherwise agreed in writing by HBC,
Distributor specifically covenants not to sell, market, distribute, assign or
otherwise transfer (collectively, “Transfer”) in any manner any Products except
to the Distributor’s Accounts which are set forth on Exhibit C, within the
Territory.  Distributor shall be entitled to appoint sub-distributors within the
Territory provided that the terms of such appointments shall not be inconsistent
with the terms and conditions of this Agreement and shall be subject to HBC’s
rights hereunder. HBC acknowledges that Distributor intends to appoint certain
sub-distributors with respect to certain specified portions of the Territory,
all as identified on Exhibit B-1 hereto. Distributor’s appointment of
sub-distributors, other than the sub-distributors identified on Exhibit B-1 as
of the Effective Date, shall be to supplement and augment but not to replace or
substitute, wholly or partially, any of Distributor’s obligations or any of
Distributor’s resources, performance capabilities and/or ability to fully
perform all of Distributor’s obligations under this Agreement, including without
limitation, as provided in Section 3 below, in the Territory.  Distributor will
remain liable for the actions, omissions and performance of all of Distributor’s
sub-distributors.

 

b.             Distributor hereby agrees not to Transfer any Products, either
directly or indirectly, to any other persons and/or entities located outside the
Territory nor to any persons and/or entities within the Territory for Transfer,
or to persons or entities with regard to whom Distributor has knowledge or
reasonable belief will distribute and/or sell the Products outside of the
Territory, except that, subject to all of the terms and conditions of this
Agreement, Distributor may Transfer Products to other bottlers or distributors
designated by KO that are authorized in writing by HBC for Transfer into such
distributor’s or bottler’s territory.

 

c.             Distributor acknowledges and agrees that it has no right to
distribute any products of HBC other than the Products identified in Exhibit A
hereto with an “X.”  Any sales by HBC to Distributor of any products of HBC that
are not the Products identified in Exhibit A with an “X” and/or that are not
listed on Exhibit A, and/or any products sold by HBC to Distributor and/or its
sub-distributor(s) beyond the scope, term or after the termination of this
Agreement, with or without cause, for any reason or no reason at all (i) shall
not constitute, be construed as, or give rise to any express or implied
distribution agreement, course of conduct or other relationship between HBC and
Distributor, (ii) shall not confer upon Distributor or its
sub-distributor(s) any rights of any nature whatsoever, including without
limitation to purchase and/or Transfer or continue to purchase and/or Transfer
any products, including Products, or use the Trademarks other than with respect
to products sold and delivered by HBC to Distributor, and (iii) shall constitute
a separate transaction for each shipment of products actually delivered by HBC
to Distributor and/or sub-distributor(s), in HBC’s sole and absolute discretion,
which HBC shall be entitled to exercise, vary, withdraw and/or cease, on a case
by case basis, at any time in HBC’s sole and absolute discretion.  Distributor
irrevocably waives, releases and discharges any claims, liabilities, actions and
rights, in law or in equity, against HBC including without limitation for
damages (including without limitation, consequential, special or punitive
damages), compensation or severance payments or any other claims of whatsoever
nature by Distributor arising from or in connection with the matters referred to
in this Section 2.c. and/or any acts, omissions or conduct of HBC with regard to
such matters.

 

d.             Distributor has agreed to acquire certain distribution rights
held by prior HBC distributors (“Prior Distributor Rights”) for the Territory by
paying an amount which Distributor and HBC have agreed shall be calculated in
accordance with the formula set forth in Exhibit E hereto.  As soon as
practicable after the Effective Date, HBC shall calculate the estimated amount
payable by Distributor in accordance with the formula agreed to between
Distributor and HBC as set forth in Exhibit E hereto, which shall be calculated
based upon the estimated Sale Volume (as defined below) for the Territory for
the period ended October 31, 2008 (the “Estimated Buy-Out Contribution”).  No
later than fifteen (15) days prior to the Commencement Date, Distributor shall
deliver to HBC an irrevocable stand-by letter of credit (“LOC”) in favor of HBC
in an amount equal to the Estimated Buy-Out Contribution.  The LOC shall be
issued by a bank acceptable to HBC, shall be in a form and substance acceptable
to HBC, and shall otherwise be in the form of attached

 

2

--------------------------------------------------------------------------------


 

Exhibit H.  As soon as practicable after October 31, 2008, HBC shall determine
the actual Sale Volume for the Territory for the period ended October 31, 2008
in order to calculate the final amount due by Distributor in accordance with the
formula set forth in Exhibit E (the “Final Buy-Out Contribution”).  As soon as
practicable after Distributor’s receipt of the amount of the Final Buy-Out
Contribution, the parties shall cause the available amount of the LOC to be
increased or decreased, as the case may be, to equal the amount of the Final
Buy-Out Contribution.  From time to time, as and when HBC determines the various
applicable amounts due by HBC to acquire the Prior Distribution Rights, HBC may
give one or more written notice/s (the “Payment Notice/s”) to Distributor
specifying the amount/s to be paid by Distributor to HBC from time to time.  The
aggregate amount due under all Payment Notices shall not exceed the Estimated
Buy-Out Contribution initially, and then the Final Buy-Out Contribution, when
that amount has been determined.  If Distributor fails to pay HBC the amount set
forth in any Payment Notice/s within seven (7) business days after delivery of
such Payment Notice/s to Distributor, HBC shall be entitled to draw under the
LOC the amount/s set forth in the Payment Notice/s, without prejudice to any
other rights and remedies that HBC may have under this Agreement or at law.  All
Payment Notices shall be sent to the address set forth in Section 36.
Distributor shall be and remain obligated to pay to HBC any shortfall between
the Final Buy-Out Contribution and the aggregate amount received by HBC under
the LOC and all Payment Notices.  Distributor, with the commercially reasonable
cooperation of HBC, may, from time to time, cause the available amount of the
LOC to be reduced to the extent of payments made by Distributor to HBC pursuant
to the Payment Notices, and may cause the cancellation of the LOC at such time
that the aggregate of such payments made by the Distributor, plus any amounts
drawn under the LOC under this Section, equal the Final Buy-Out Contribution. 
The parties acknowledge and agree that in determining the Final Buy-Out
Contribution it will be necessary for HBC to make allocations and estimates of
the Sales Volumes of the Products in certain portions of the Territory based
upon such information as may be made available to it by prior HBC distributors. 
HBC agrees that in making any such allocations or estimates it shall be required
to and shall act reasonably and in good faith. HBC shall provide to Distributor
copies of the written records relied upon by HBC to reasonably allocate,
estimate and determine the Final Buy-Out Contribution, for review by
Distributor, and Distributor hereby agrees to maintain such information and
records in strict confidence.  The Final Buy-Out Contribution paid by
Distributor to HBC shall be used by HBC to acquire or terminate the Prior
Distributor Rights (including without limitation, any payments due to
Anheuser-Busch, Inc.) and any shortfall necessary to accomplish that goal shall
be borne by HBC and any excess shall be paid to and/or retained by HBC.  “Sale
Volume” means the aggregate number of cases of Products sold and to be sold by
any prior distributors and to be sold by Distributor in the Territory or
referenced portion thereof during the twelve (12) month period ended on a
referenced date.  For the avoidance of doubt, HBC shall acquire, terminate or
replace the Prior Distributor Rights and bear the deficiency, if any, between
the amount of the Final Buy-Out Contribution and the cost of acquiring or
terminating the Prior Distributor Rights, whether or not the Final Buy-Out
Contribution is sufficient.

 

e.             HBC may from time to time designate additional territory
(“Additional Territory”), which HBC reasonably determines to be within such
proximity to the Territory as to make incorporation of the Additional Territory
desirable.  If HBC gives Distributor written notice of such designation of
Additional Territory, Distributor shall use its commercially reasonable good
faith efforts to add the Additional Territory by execution of an amendment of
Exhibit B to this Agreement if Distributor has other distribution activities in
the Additional Territory.

 

f.              If HBC reasonably determines that it is unable to deliver to
Distributor any portion/s of the Territory in the United States that has/have an
aggregate Sale Volume as of the Commencement Date estimated by HBC at not more
than *** percent *** of the total Sale Volume as of the Commencement Date in the
entire Territory in the United States, then, with reasonable notice to
Distributor of the identity of the territory to be replaced and the replacement
territory, HBC may delete such portion/s of the Territory and replace such
portion/s by *** with one or more replacement territory/ies in the United States
that has/have Sale Volume for the

 

--------------------------------------------------------------------------------

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

period ended as of the Commencement Date which is reasonably estimated by HBC to
be comparable to the Sale Volume for the period ended as of the Commencement
Date of the deleted portion/s of the Territory. Such replacement territory must
be (i) territory where Distributor has other distribution activities for KO and
(ii) large enough to support efficient operations, but may not be in  ***.  HBC
shall use commercially reasonable good faith efforts to expeditiously inform
Distributor of any Territory that is to be deleted and of the identity of the
replacement territory. 

 

3.             Distributor’s Duties.  Distributor shall:

 

a.             Use commercially reasonable good faith efforts to aggressively
promote, solicit and push vigorously the wide distribution and sale of the
Products to Distributor’s Accounts in the Territory (except to accounts reserved
for HBC pursuant to Exhibit C and those National Accounts (as defined below)
that are serviced directly by HBC in accordance with Section 14).  Distributor
shall allocate and devote thereto at least such resources and efforts as are
proportional to the volume that Distributor’s sales of Products in the Territory
represent to the volume of Distributor’s sales of the principal (Flagship) brand
of Energy Drinks (including energy colas) of KO, Distributor and their
respective affiliates from time to time in the Territory.  Without detracting
from the foregoing, the resources and efforts that Distributor shall allocate
and devote to the promotion, marketing and distribution of the Products shall in
no event be less than the resources and efforts Distributor allocates and
devotes to the promotion, marketing and distribution of all Energy Drinks
(including energy colas) of Distributor, KO, and their respective affiliates,
unless to do so (with respect to Distributor’s obligations under this sentence)
would not be commercially feasible based on the then-current sales volumes of
the Products;

 

b.             Use commercially reasonable good faith efforts to develop new
business opportunities for Products in Distributor’s Accounts in the Territory,
and shall allocate and devote thereto at least such resources and efforts as are
proportional to the volume that Distributor’s sales of Products in the Territory
represent to the volume of Distributor’s sales of the principal (Flagship) brand
of Energy Drinks (including energy colas) of KO, Distributor and their
respective affiliates from time to time in the Territory.  Without detracting
from the foregoing, the resources and efforts that Distributor shall allocate
and devote to develop new business opportunities for Products at early sales
presentations and during the new business development phase shall in no event be
less than the resources and efforts Distributor allocates and devotes to develop
new business opportunities for all Energy Drinks (including energy colas) of
Distributor, KO, and their respective affiliates at early sales presentations
and during the new business development phase;

 

c.             Use commercially reasonable good faith efforts to manage all
Distributor sub-distributors throughout the Territory to gain system alignment
to promote the sale and distribution of Products;

 

d.             Secure extensive in-store merchandising and optimal shelf
positioning in Distributor’s Accounts in the Territory with respect to Products,
except for those National Accounts serviced directly by HBC in accordance with
Section 14 below;

 

e.             Perform complete and efficient distribution functions to and in
Distributor’s Accounts throughout the Territory to the reasonable satisfaction
of HBC;

 

f.              Fully implement the Annual Business Plan (as defined and to be
agreed upon from time-to-time in accordance with Section 13.b. below), and use
commercially reasonable good faith efforts to achieve and maintain all of the
objectives set with respect thereto as contemplated in Section 13.b. below;

 

g.             Achieve and maintain the Performance Targets (as defined and
determined each calendar year in accordance with Section 13.d. below);

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

h.             Permit HBC representatives to work sales routes with
Distributor’s salesmen in the Territory, upon reasonable advance notice to
Distributor;

 

i.              Achieve optimum warm and cold space, position, prominence, and
visibility of the Products in all Distributor’s Accounts in the Territory,
except for those National Accounts serviced directly by HBC in accordance with
Section 14 below;

 

j.              Promote and maintain an efficient, viable and financially sound
system of distribution for the Products in Distributor’s Accounts throughout the
Territory, except for those National Accounts serviced directly by HBC in
accordance with Section 14 below;

 

k.             Provide the resources necessary for the sale, delivery,
marketing, promotion and servicing of the Products in Distributor’s Accounts
within the Territory, except for those National Accounts serviced directly by
HBC in accordance with Section 14 below;

 

l.              Achieve and maintain Minimum Distribution Levels for the
Products in Distributor’s Accounts designated on Exhibit C as exclusive to
Distributor as agreed upon or determined in accordance with Section 13.c. below
from time to time;

 

m.            Satisfy its obligations specified in Sections 10 and 13 below;

 

n.             Provide such sales and marketing information as may be reasonably
requested by HBC;

 

o.             Distributor shall comply with any laws and regulations of the
Territory and be responsible for ensuring that all Product deliveries by it
within the Territory comply with all health, safety, environmental and other
standards, specifications and other requirements imposed by law, regulation or
order in the Territory, and applicable to the Products;

 

p.             Assign such article numbers as may be utilized by Distributor
from time to time for each Product and Product package to track sales
information by its sales data collection system and its bottlers; and

 

q.             Cause all of its promotional and marketing efforts and/or
activities under this Agreement to be devoted solely to the Products.  Unless
approved by HBC’s prior written consent, it shall be a violation of this
subsection for (1) Products to be placed by Distributor in equipment branded
with the trademark of another energy drink, but not if branded with another
non-energy beverage trademark; (2) other energy drinks to be placed by
Distributor in equipment branded for Products; (3) sales materials created by
Distributor to include trademarks of Products and other energy drinks;
(4) Distributor’s promotional pricing and/or promotional and/or marketing
activities and/or promotional and/or marketing programs to apply to all or any
Products in combination with all or any other energy products sold by
Distributor.  It is not a violation of this subsection for Products to be
ordered, sold, delivered, or merchandised by the same person or in the same
vehicles.

 

4.             Prices.  The prices of Products shall be as set forth in HBC’s
then current price list as the same may be changed from time to time by HBC
upon  *** prior written notice to Distributor.

 

5.             Orders.  All purchase orders for Products shall be transmitted in
writing or electronically, shall specify a reasonable date and time for delivery
with a lead time of at least ten (10) days and shall be subject to acceptance by
HBC in HBC’s reasonable discretion.  If HBC is unable to accept an order for any
reason, then HBC will use commercially reasonable efforts to equitably allocate
available Products to fill orders from its distributors and customers, including
Distributor.  In the event of any conflict or

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

inconsistency between the terms of this Agreement and any purchase order, the
terms of this Agreement shall govern.  All such purchase orders shall be deemed
acceptances of HBC’s offers to sell Products and shall limit acceptance by
Distributor to the terms and conditions thereof.

 

6.             Payment.

 

a.             Distributor shall promptly pay the prices of Products in full
(without deduction or set off for any reason) no later than *** from date of
invoice unless HBC otherwise agrees in writing.  Distributor and HBC shall use a
mutually agreeable method of electronic settlement of accounts that Distributor
reasonably approves which may include ACH or Xign, Distributor’s current
electronic invoice presentment system.  If Distributor is delinquent in payment
upon presentation of invoice and remains delinquent for seven (7) days after
written notice calling upon Distributor to pay, Distributor shall reimburse HBC
for any costs and expenses incurred by HBC in collecting such delinquent
amounts, including, without limitation, legal fees and costs including fees of
collection agencies, and interest computed at the  *** percent  *** per month or
part thereof from the due date(s) or the maximum legally permissible.

 

b.             Distributor acknowledges that it is aware that HBC and KO have
entered into a distribution coordination agreement (as it may be amended from
time to time, the “Distribution Coordination Agreement”) under the terms of
which KO has agreed to facilitate and coordinate HBC and certain KO Bottlers
entering into distribution arrangements, and after such arrangements have been
entered into, to provide assistance with the collection and analyses of sales
and marketing information concerning the Products, review and potentially make
available for the benefit of HBC and KO various Distributor logistical
arrangements, facilities and systems, and provide other assistance.  In
consideration thereof, Distributor agrees to pay to KO a fee calculated in
accordance with the formula set forth on attached Exhibit F (the “Facilitation
Fee”).  Each HBC invoice to Distributor will include the Facilitation Fee, which
shall be payable by Distributor in accordance with the terms of the applicable
HBC invoice.  HBC will in turn remit the Facilitation Fee received from
Distributor to KO on a monthly basis.  Distributor acknowledges and agrees that
(i) HBC may, at any time, assign to KO its rights to collect the Facilitation
Fee, which will allow KO to directly take action against Distributor to collect
any Facilitation Fee owing from Distributor, (ii) HBC may agree to pay or
provide KO with other fees or benefits as consideration for KO’s performance of
its obligations under the Distribution Coordination Agreement, and (iii) to the
extent necessary, Distributor consents to the provisions of this Section 6.b.

 

7.             Title.  Title to the Products shall pass to Distributor upon
delivery of the Products to Distributor.

 

8.             Forecasts and Delivery.

 

a.             Distributor shall provide HBC with  *** forecasts describing the
volume of each SKU of Products that Distributor projects will be ordered during
each  *** period during the Term (as defined below) of this Agreement. 
Distributor shall submit each updated forecast monthly in a format reasonably
acceptable to HBC no later than the first day of each month during the Term.

 

b.             Unless otherwise agreed in writing by the parties to this
Agreement, the Products will be tendered by HBC for delivery to Distributor in
full truckload quantities of particular Product lines and extensions but without
combining different Product lines in the same truckloads.  For the avoidance of
doubt, Monster and its extensions and Java Monster and its extensions are
different particular Product lines.  Subject to Distributor providing HBC
forecasts in accordance with Section 8.a. above, HBC agrees to (i) use
commercially reasonable good faith efforts to deliver Products to Distributor
within  ***, in the case of Monster and Monster LoCarb Products sold in
24-pack/16 oz. cases, and within  *** in the case of all other Products, of
HBC’s receipt of purchase orders for Products in compliance with Sections 5 and
8.a. above, and (ii) deliver Products to Distributor with at least  *** 

 

--------------------------------------------------------------------------------

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

of shelf life remaining at the time of delivery.  Notwithstanding the foregoing,
Distributor acknowledges that delivery dates set forth in purchase orders for
Products accepted by HBC are merely approximate and that HBC shall have no
liability for late deliveries, except only for fines, penalties and assessments
imposed by Distributor’s customers and actually paid by Distributor which arise
solely and directly as a result of HBC’s failure to comply with its obligations
under this Section 8.

 

c.            HBC shall use commercially reasonable means to cause packing and
packaging to comply with all applicable state, federal and local law and packing
and packaging to be accompanied by bills of lading or pallet tags or other
documentation to comply with the Public Health Security and Bioterrorism
Preparedness and Response Act of 2002.

 

9.             Trademarks.

 

a.             Distributor acknowledges HBC’s exclusive right, title, and
interest in and to the Trademarks and trade names, whether or not registered,
patents and patent applications (“Patents”), copyrights (“Copyrights”) and trade
secrets and know-how (“Know-How”) which HBC may have at any time created,
adopted, used, registered, or been issued in the United States of America or in
any other location in connection with HBC’s business or the Products and
Distributor shall not do, or cause or permit to be done, any acts or things
contesting or in any way impairing or tending to impair any portion of HBC’s
right, title, and interest in and to the Trademarks, trade names, Patents,
Copyrights, and Know-How.

 

b.             Distributor shall not use any trademark, name, brand name, logo
or other production designation or symbol in connection with Products other than
the Trademarks.  Distributor acknowledges that it has no right or interest in
the Trademarks (except as expressly permitted hereunder) and that any use by
Distributor of the Trademarks will inure solely to HBC’s benefit.  Distributor
may only use the Trademarks in strict accordance with HBC’s policies and
instructions, and HBC reserves the right, from time to time and at any time, at
its discretion, to modify such policies and instructions then in effect.

 

c.             Any proposed use by Distributor of the Trademarks (to the extent
that it either has not been previously approved by HBC in writing or differs
materially from a use previously approved by HBC in writing) shall be subject to
the prior written consent of HBC, which HBC may withhold in its sole and
absolute discretion.  Distributor shall submit to HBC in writing each different
proposed use of the Trademarks in any medium.

 

d.             Distributor shall not at any time alter the Trademarks or the
packaging of Products, use the Trademarks for any purpose other than the
promotion, advertising and sale of Products hereunder, or challenge the
validity, or do or refrain from doing any act which might result in impairment
of the value, of the Trademarks.  Distributor shall not cause or permit its
business name to include any of the Trademarks or its business to be operated in
a manner which is substantially associated with any of the Trademarks.

 

e.             In advertising, promotions or in any other manner so as to
identify Products, Distributor shall clearly indicate HBC’s ownership of the
Trademarks.  Distributor further agrees that before distributing or publishing
any sales literature, promotional or descriptive materials, HBC shall have the
right, upon request, to inspect, edit and approve such materials which
illustrate, describe or discuss the Products.  Distributor shall comply with any
Trademark usage guidelines that HBC provides to it in writing.

 

f.              Upon the termination of this Agreement, Distributor shall cease
and desist from any use of the Trademarks and any names, marks, logos or symbols
similar thereto and the use of any Patents, Copyrights and Know-How.

 

7

--------------------------------------------------------------------------------


 

g.             Distributor shall (i) notify HBC of any actual or suspected
misuse or infringement of any Trademark, brand name, logo or other production
designation or symbol in the Territory, (ii) at HBC’s expense and upon HBC’s
request, assist in such legal proceedings as HBC will deem necessary for the
safeguard of any Trademark, brand name, logo or other production designation or
symbol in the Territory, and execute and deliver in accordance with HBC’s
request such documents and instruments as may be necessary or appropriate in the
conduct of such proceedings, and (iii) at HBC’s expense, assist HBC in the
registration and/or renewal of registration of any Trademark, brand name, logo
or other production designation or symbol in the Territory as HBC may determine
to be necessary or desirable, and execute such documents and instruments as may
be necessary to register or to apply for the registration (or registration
renewal) of such Trademark, brand name, logo or other production designation or
symbol.

 

10.           Promotion and Trade Marketing of Products.  Distributor shall be
responsible for promotion and “trade” marketing of the Products to Distributor’s
Accounts within the Territory.  Distributor shall aggressively distribute and
encourage the utilization of merchandising aids and promotional materials in all
Distributor’s Accounts throughout the Territory.  Without in any way detracting
from the foregoing, Distributor shall reasonably participate in and diligently
implement all “trade” marketing and promotional programs that are mutually
agreed upon by HBC and Distributor from time to time.  Distributor acknowledges
that (a) HBC has no obligation to market and promote the Products, and (b) HBC
makes no, and hereby disclaims any, express or implied warranty, representation,
or covenant relating to or in connection with HBC’s marketing and promotional
activities including any Global Branding and Marketing activities (as defined in
Section 13.a. below), including without limitation, as to the value,
performance, extent, effectiveness, quantity, quality, success or results of any
such activities or the lack thereof.  Except as expressly provided in Section 19
below, Distributor shall have no claim against HBC and its affiliates and hereby
releases HBC and its affiliates from all and any claims by, and/or liability to,
Distributor of any nature for its failure to market and promote, or adequately
market and promote, the Products or arising from or relating to or in connection
with any Global Branding and Marketing activities procured, provided or
performed by HBC or HBC’s failure to procure, provide or perform such
activities.

 

11.           Term.  Unless terminated by either party pursuant to the terms of
this Agreement, the initial term of this Agreement shall commence on the
Effective Date and shall end on the twentieth (20th) anniversary of the
Commencement Date (the “Initial Term”).  After the Initial Term, this Agreement
shall, subject to being terminated by either party pursuant to the terms of this
Agreement, continue and remain in effect, unless either party gives written
notice of non-renewal to the other party at least ninety (90) days prior to the
end of the Initial Term or any subsequent anniversary of the Commencement Date,
as the case may be (collectively, the “Term”).  A “Contract Year” means any
calendar year during the Term and the period from the Commencement Date until
the close of business on December 31st of the calendar year in which the
Commencement Date falls.

 

12.           Termination.

 

a.             Termination for Cause.

 

(i)            Termination By Either Party.  Without prejudice to its other
rights and remedies under this Agreement and those rights and remedies otherwise
available in equity or at law, either party may terminate this Agreement on the
occurrence of one or more of the following:

 

(A)            Breach.  The other party’s material breach of a provision of this
Agreement and failure to cure such breach within thirty (30) days after
receiving written notice describing such breach in reasonable detail from the
non-breaching party; provided, however, if such breach is of a nature that it
can not reasonably be cured within thirty (30) days, then the breaching party
shall have an additional thirty (30) day period to cure such breach, providing
it immediately commences, and thereafter diligently prosecutes, in good faith,
its best efforts to cure such breach.  In the event that either HBC or

 

8

--------------------------------------------------------------------------------


 

Distributor exercises its right to terminate this Agreement in accordance with
this Section 12.a.(i)(A), the breaching party shall be obligated to pay to the
other party a severance payment (the “Breach Severance Payment”) in the amount
calculated as follows:  the Distributor’s “average gross profit per case” (as
defined below) multiplied by the number of cases of Products sold by the
Distributor during the most recently completed twelve (12) month period ended on
the last day of the month preceding the month in which this Agreement is
terminated.  The Distributor’s “average gross profit per case” shall mean the
Distributor’s actual selling price less (i) promotion allowances, discounts,
free cases and allowance programs, and (ii) Distributor’s laid in cost of the
Products. The computation of the Distributor’s “average gross profit per case”
shall exclude the Facilitation Fee; provided that if this Agreement is
terminated by Distributor within three (3) years of the Effective Date as a
result of HBC’s breach, the severance payment shall be equal to the Breach
Severance Payment or the Final Buy-Out Contribution (as defined above),
whichever is greater.

 

(B)            Insolvency.  The other party (a) makes any general arrangement or
assignment for the benefit of creditors, (b) becomes bankrupt, insolvent or a
“debtor” as defined in 11 U.S.C. § 101, or any successor statute (unless such
petition is dismissed within sixty (60) days after its original filing), (c) has
appointed a trustee or receiver to take possession of substantially all of such
party’s assets or interest in this Agreement (unless possession is restored to
such party within sixty (60) days after such taking), or (d) has substantially
all of such party’s assets or interest in this Agreement (unless such
attachment, execution or judicial seizure is discharged within sixty (60) days
after such attachment, execution or judicial seizure) attached, executed, or
judicially seized.

 

(C)            Agreement.  Mutual written agreement of the parties.

 

(ii)           Termination by HBC.  HBC may terminate this Agreement at any
time:

 

(A) Upon written notice, and such termination will be effective immediately upon
Distributor’s receipt of such notice, if (x) Distributor sells, assigns,
delegates or transfers any of its rights and obligations under this Agreement
without having obtained HBC’s prior written consent thereto (which consent may
be withheld in HBC’s sole discretion), other than as a result of a material
change in the control of Distributor or sale by Distributor of all or
substantially all of its assets approved as provided in clause (y) below of this
Section 12.a.(ii)(A), except if such assignment, sale, delegation or transfer is
to KO or (y) there is any material change in the control of Distributor or
Distributor sells all or substantially all of its assets, without the prior
written consent of HBC, which HBC shall not be entitled to unreasonably
withhold, unless such control or assets are acquired by KO.

 

(B) In the event that Distributor fails to achieve the Performance Targets
(defined and determined from time to time in accordance with the provisions of
Section 13.d. below) for any Contract Year, provided HBC has delivered to
Distributor written notice of the failure to achieve a Performance Target and
Distributor has failed to remedy the deficiency within ninety (90) days of
Distributor’s receipt of such notice, as determined by the Reports (as defined
in Section 13.d.(i)) for the most recent four (4) week period immediately
preceding the expiration of such ninety (90) day notice period.

 

(C)            If all or any of the Concurrent Agreements (as defined below) are
terminated by Distributor or Coca-Cola Bottling Company, a Nova Scotia
corporation (“CCBC”) without cause or terminated by HBC or MEL, as the case may
be, as a result of a breach by Distributor or CCBC, as the case may be, then HBC
shall have the option to terminate this Agreement, which option may be exercised
within one hundred twenty (120) days of the occurrence of such termination by
written notice by HBC to Distributor.  Any such termination shall be effective
upon Distributor’s receipt of HBC’s written notice of termination, and HBC shall
not be liable to Distributor or otherwise obligated to pay to Distributor any
severance payment or other amount by reason of such termination for
compensation, reimbursement or damages of whatsoever nature including, for
(i) loss of prospective compensation or earnings, (ii) goodwill or loss thereof,
or (iii) expenditures, investments, leases or any type of commitment made in
connection with the

 

9

--------------------------------------------------------------------------------


 

business of Distributor or in reliance on the existence of this Agreement. 
HBC’s right to terminate this Agreement under this Section 12.a.(ii)(C) shall be
independent of any other rights or remedies of HBC under this Agreement.  The
“Concurrent Agreements” mean (i) the Monster Energy International Distribution
Agreement dated concurrently herewith between Tauranga Ltd., an Irish company
(“MEL”) and Distributor, (ii) the Monster Energy Canadian Distribution Agreement
dated concurrently herewith between HBC and CCBC, and (iii) the Monster Energy
Belgian Distribution Agreement dated concurrently herewith between MEL and
Distributor.

 

(iii)          Termination by Distributor.  Distributor may terminate this
Agreement at any time:

 

(A)       If HBC fails to deliver to Distributor at least *** percent *** of the
aggregate volume of all Products ordered by Distributor in accordance with
Sections 5 and 8 above over a continuous period of ninety (90) days after the
initial due date/s for delivery in accordance with Section 8.b. above, provided
Distributor has delivered to HBC written notice of such failure and HBC has
failed to remedy such deficiency within thirty (30) days of HBC’s receipt of
such notice; and

 

(B)        If all or any of the Concurrent Agreements are terminated by HBC or
MEL, as the case may be, without cause or terminated by Distributor or CCBC, as
the case may be, as a result of HBC’s or MEL’s breach, as the case may be, then
Distributor shall have the option to terminate this Agreement, which option may
be exercised within one hundred twenty (120) days of the occurrence of such
termination by written notice by Distributor to HBC.  Any such termination shall
be effective upon HBC’s receipt of Distributor’s written notice of termination,
and Distributor shall not be liable to HBC or otherwise obligated to pay to HBC
any severance payment or other amount by reason of such termination for
compensation, reimbursement, or damages of whatsoever nature including, for
(i) loss of prospective compensation or earnings, (ii) goodwill or loss thereof,
or (iii) expenditures, investments, leases or any type of commitment made in
connection with the business of HBC or in reliance on the existence of this
Agreement.  Distributor’s right to terminate this Agreement under this
Section 12.a.(iii)(B) shall be independent of any other rights or remedies of
Distributor under this Agreement.

 

b.             Complete or Partial Termination By HBC Without Cause and
Severance Payment.

 

(i)            HBC or any successor to HBC, shall have the right at any time,
upon sixty (60) days written notice (or such longer period as HBC may determine,
in its sole discretion) to terminate, without cause or for no reason (A) this
Agreement in its entirety (a “Complete Termination”), (B) Distributor’s right to
sell any one or more of the brands of Products identified in Exhibit A hereto,
as amended from time to time (a “Partial Product Termination”) and/or
(C) Distributor’s right to sell Products in a portion of the Territory (a
“Partial Territory Termination”).  Without in any way detracting from the
foregoing, to the extent that any Partial Territory Termination by HBC relates
to any portion/s of the Territory that represents more than  *** percent  *** of
the Sale Volume of the entire Territory for the period ended as of the last day
of the month preceding such Partial Territory Termination, then HBC shall be
obligated to make available to Distributor replacement territory/ies reasonably
satisfactory to Distributor as set forth in Section 2(f) having Sale Volume for
the period ended the same date comparable to the Sale Volume of the portion of
the Territory/ies terminated, but only to the extent exceeding  *** percent  ***
of the Sale Volume of the entire Territory for the period ended the same date. 

 

(ii)           In the event of a Complete Termination or Partial Product
Termination, HBC or its successor, as the case may be, shall pay to Distributor
a severance payment calculated with respect to the Products which are the
subject of the termination (the “Product Severance Payment”), calculated as
follows: the Distributor’s “average gross profit per case” (as defined above)
per Product line multiplied by the number of cases of such Products sold by
Distributor during the most recently completed twelve (12) month period ending
on the last day of the month preceding the month in which the Complete
Termination, or

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

Partial Product Termination, as the case may be, occurs.  The Product Severance
Payment shall be paid by HBC to Distributor within thirty (30) days of the later
of (A) the date of the applicable termination, and (B) HBC’s receipt of all
information reasonably necessary to support computation of the Product Severance
Payment, in a form and substance satisfactory to HBC.  The computation of the
Distributor’s “average gross profit per case” shall exclude the Facilitation
Fee.

 

(iii)          In the event of a Partial Territory Termination, HBC or its
successor, as the case may be, shall pay to Distributor a severance payment with
respect to the Products which are the subject of the termination, calculated on
the same basis as the Product Severance Payment, but only with respect to that
portion of the Territory which is the subject of the Partial Territory
Termination, less the amount, if any, Distributor may receive from the assignee
of its rights under this Agreement, and shall be paid within the period provided
in Section 12.b.(ii) above (the “Territory Severance Payment”).  No Territory
Severance Payment shall be payable by HBC to Distributor if, and to the extent,
HBC delivers to Distributor replacement territory/ies in accordance with
Sections 2.f. and 12.b.(i) above.

 

(iv)          Proviso.  If this Agreement is terminated prior to the third
anniversary of the Commencement Date and if a Product Severance Payment or
Territory Severance Payment is payable under Section 12.b.(ii) or
12.b.(iii) above, respectively, then the Product Severance Payment or Territory
Severance Payment, as applicable, shall, subject to the last sentence of this
Proviso, be no less than (A) *** percent  ***  of the “Final Buy-Out
Contribution” (as defined above) if such termination occurs within six
(6) months of the Commencement Date, (B) *** percent  *** of the Final Buy-Out
Contribution if such termination occurs after six (6) months of the Commencement
Date but prior to the first anniversary of the Commencement Date, (C) ***
percent  *** of the Final Buy-Out Contribution if such termination occurs after
the first anniversary of the Commencement Date, but prior to the second
anniversary of the Commencement Date, and (D) the Final Buy-Out Contribution if
such termination occurs after the second anniversary of the Commencement Date,
but prior to the third anniversary of the Commencement Date.  If such
termination occurs after the third anniversary of the Commencement Date, the
provisions of this Proviso shall fall away and be of no further force and effect
and any Product Severance Payment or Territory Severance Payment that may be
payable by HBC or its successor to Distributor shall not be increased or
adjusted in any way pursuant to the provisions of this Proviso.

 

For purposes of computing the Territory Severance Payment under this
Section 12.b.(iv), the Final Buy-Out Contribution shall be multiplied by a
fraction, the numerator of which shall be the Sale Volume in the terminated
Territory for the period ended on the last day of the month immediately
preceding the month in which the Partial Territory Termination occurs and the
denominator of which shall be the Sale Volume in the entire Territory for the
same period.  For purposes of computing the Product Severance Payment under this
Proviso, in the event of a Partial Product Termination, the Final Buy-Out
Contribution shall be multiplied by a fraction, the numerator of which shall be
the number of cases of Products terminated by such Partial Product Termination
sold by Distributor during the twelve (12) month period ending on the last day
of the month immediately preceding the month in which the Partial Product
Termination occurs and the denominator of which shall be the total number of
cases of Products sold by Distributor for the same period.

 

c.           Distributor Termination Without Cause and Severance Payment.

 

(i)           Distributor, or any successor to Distributor, shall have the right
at any time to terminate this Agreement, without cause or for no reason, upon
two (2) years written notice to HBC if such notice is given prior to the *** of
the Commencement Date, or upon one (1) year’s written notice if such notice is
given after the *** of the Commencement Date.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

(ii)           If Distributor exercises its right to terminate this Agreement in
accordance with Section 12.c.(i) above, Distributor shall pay to HBC a severance
payment (the “Distributor Severance Payment”) in an amount equal to
Distributor’s “average gross profit per case” (as defined above) multiplied by
the number of cases of Products sold by the Distributor during the most recently
completed twelve (12) month period ended on the last day of the month preceding
the month in which this Agreement is terminated. The computation of the
Distributor’s “average gross profit per case” shall exclude the Facilitation
Fee. If such notice is given by Distributor and thereafter, prior to the  *** of
the Commencement Date, this Agreement is otherwise terminated as a result of
Distributor’s breach of this Agreement, including without limitation, arising
from the elimination of substantially all of HBC’s benefits under this Agreement
by Distributor or Distributor’s repudiation or abandonment of this Agreement
(collectively, a “Termination Breach”), within the two (2) year notice period,
then, without prejudice to any of HBC’s other rights and/or remedies, the
Distributor Severance Payment shall be  ***.  If after the  *** of the
Commencement Date but prior to the  *** of the Commencement Date termination of
this Agreement occurs due to a Termination Breach within the two (2) year notice
period then, without prejudice to any of HBC’s other rights and/or remedies, the
Distributor Severance Payment shall be  ***.  If, after  *** of the Commencement
Date termination of this Agreement occurs due to a Termination Breach within the
one (1) year notice period, then, without prejudice to any of HBC’s other rights
and/or remedies, the Distributor Severance Payment shall be  ***.

 

(iii)          At any time, and from time to time after Distributor gives HBC
written notice of termination, and without prejudice to, or in any way
detracting from, Distributor’s obligation to pay the Distributor Severance
Payment, HBC may elect to exercise its right to terminate this Agreement wholly
or partially with respect to any part of the Territory or one or more of the
Products prior to the expiration of any notice period, in which event HBC shall
not be liable to Distributor by reason of such termination for compensation,
reimbursement, or damages of whatsoever nature including, for (A) loss of
prospective compensation or earnings, (B) goodwill or loss thereof, or
(C) expenditures, investments, leases or any type of commitment made in
connection with the business of Distributor or in reliance on the existence of
this Agreement.

 

d.             Sole Remedy.

 

(i)            The Breach Severance Payment, Product Severance Payment and/or
the Territory Severance Payment payable by HBC to Distributor pursuant to the
provisions of Section 12.a.(i)A., Section 12.b.(ii) and/or
Section 12.b.(iii) above respectively, if any, and HBC’s repurchase of
Distributor’s inventory of Products and advertising materials pursuant to this
Agreement, or Distributor’s right to sell such inventory if not so repurchased
by HBC, shall constitute Distributor’s sole and exclusive remedy for the
termination or non-renewal of this Agreement, including, without limitation, in
the case of a breach and shall be in lieu of all other claims that Distributor
may have against HBC as a result thereof.  Without in any way detracting from or
limiting the provisions of Section 12.e.(iii) below and, in addition thereto,
under no circumstances shall HBC be liable to Distributor by reason of the
termination or non-renewal of this Agreement for compensation, reimbursement or
damages of whatsoever nature including, without limitation, for (A) loss of
prospective compensation or earnings, (B) goodwill or loss thereof, or
(C) expenditures, investments, leases or any type of commitment made in
connection with the business of Distributor or in reliance on the existence of
this Agreement.

 

(ii)           The Breach Severance Payment and/or the Distributor Severance
Payment payable by Distributor to HBC pursuant to the provisions of
Section 12.a.(i)(A). and Section 12.c.(ii) above respectively, if any, and HBC’s
repurchase of Distributor’s inventory of Products and advertising materials
pursuant to Section 12.e.(iv) below, or Distributor’s right to sell such
inventory if not so repurchased by HBC, shall constitute HBC’s sole and
exclusive remedy for the termination or non-renewal of this Agreement,
including, without limitation, in the case of a breach and shall be in lieu of
all other claims that

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

HBC may have against Distributor as a result thereof.  Without in any way
detracting from or limiting the provisions of Section 12.e.(iii) below and, in
addition thereto, under no circumstances shall Distributor be liable to HBC by
reason of the termination or non-renewal of this Agreement for compensation,
reimbursement or damages of whatsoever nature including, without limitation, for
(A) loss of prospective compensation or earnings, (B) goodwill or loss thereof,
or (C) expenditures, investments, leases or any type of commitment made in
connection with the business of HBC or in reliance on the existence of this
Agreement.

 

e.             Other Terms Pertaining to Termination.  In the event of the
termination of this Agreement for any reason whatsoever (and whether such
termination is due to the breach of any of the provisions of this Agreement by
any party and/or itself is in breach of the Agreement or otherwise):

 

(i)            HBC shall have the right to cancel all of Distributor’s purchase
orders for affected Products accepted but remaining unfilled as of the date of
termination;

 

(ii)           All amounts payable by Distributor to HBC or by HBC to
Distributor shall be accelerated and shall immediately become due unless such
termination results from the other’s breach of this Agreement;

 

(iii)          Except for the sole remedy provisions in Sections 12.d.(i) and
(ii), neither party shall be liable to the other party in contract, tort or on
any other theory of liability for any damage, loss, cost or expense (whether
general, special, indirect, incidental, consequential or punitive) suffered,
incurred or claimed by the other party as a result of or related to such breach
and/or termination (even if the termination results from a breach and the
breaching party has been advised of the possibility of such damages), including,
without limitation, loss of anticipated profits or goodwill, loss of or damage
to goodwill or business reputation or any loss of investments or payments made
by either party in anticipation of performing under this Agreement; and

 

(iv)          HBC and Distributor shall each have the option, exercisable upon
written notice to the other within thirty (30) days after the date of
termination hereof, to cause HBC to repurchase all affected Products in
Distributor’s inventory and current advertising materials (providing such
Products and advertising materials are in saleable condition) at the prices paid
or payable for such Products by Distributor (less any freight and insurance
charges), F.O.B., Distributor’s premises.

 

(v)           Any Breach Severance Payment, Product Severance Payment, Territory
Severance Payment and/or Distributor Severance Payment, and any applicable
multiple, percentage or variation thereof (each, for purposes of this
Section 12e.(v), a “Severance Payment”) payable in accordance with this
Agreement by either HBC or Distributor in the event of termination of this
Agreement shall constitute reasonable liquidated damages and is not intended as
a forfeiture or penalty.  HBC and Distributor agree that it would be impractical
and extremely difficult to estimate the total detriment suffered by either party
as a result of termination of this Agreement pursuant to this Section 12, and
that under the circumstances existing as of the Effective Date, the applicable
Severance Payment represents a reasonable estimate of the damages which either
HBC or Distributor will incur as a result of such applicable termination. 
Therefore, HBC and Distributor agree that a reasonable estimate of the total
detriment that either party would suffer in the event of termination of this
Agreement pursuant to this Section 12 is an amount equal to the applicable
Severance Payment.  The foregoing provision shall not waive or affect either
party’s indemnity obligations or the parties’ respective rights to enforce those
indemnity obligations under this Agreement, or waive or affect either party’s
obligations with respect to any other provision of this Agreement which by its
terms survives the termination of this Agreement.

 

f.              Continued Supply of Products After Termination.  In the event
HBC continues to supply Products to Distributor for any reason following the
termination of this Agreement, Distributor acknowledges and agrees that any such
action shall not constitute a waiver of HBC’s rights under this

 

13

--------------------------------------------------------------------------------


 

Agreement or a reinstatement, renewal or continuation of the term of this
Agreement.  HBC and Distributor agree that if HBC continues to supply Products
to Distributor following the termination of this Agreement, (i) Distributor
shall be prohibited from selling or otherwise transferring Products except to
Distributor’s Accounts within the Territory, (ii) Distributor shall promptly pay
the prices of the Products in full (without deduction or set-off for any reason)
in accordance with the payment terms set forth in HBC’s invoice, and (iii) HBC
shall have the right, in its sole discretion, to discontinue supplying Products
to Distributor at any time, without notice to Distributor.

 

g.             Distributor’s Obligations After Notice of Termination.

 

                (i)            During any period after either party gives the
other notice of termination of this Agreement and until actual termination of
this Agreement, Distributor shall (A) continue to perform of all of
Distributor’s obligations under this Agreement, including without limitation,
all of Distributor’s obligations under Section 3 above, (B) not cause or permit
the Products or the Trademarks to be prejudiced in any manner, (C) not
eliminate, reduce or replace the listings, shelf space, positioning and/or other
benefits enjoyed by the Products, and (D) generally cooperate with HBC in
relation to the transition to any new distributor appointed by HBC for the
Territory.

 

(ii)              For a period of thirty (30) days after termination of this
Agreement for any reason, Distributor shall not tortiously interfere with any
listings, shelf space, or positioning for the Products.

 

13.           Annual Business Plan; Minimum Distribution Levels; Promotion.

 

a.             During the Term, HBC shall have primary responsibility for the
overall global branding and positioning of the Products, as well as brand and
image marketing for the Products, in such form and manner and of such nature and
to such extent as may be determined by HBC in its sole and absolute discretion
from time to time (“Global Branding and Marketing”).  Distributor acknowledges
and agrees that HBC makes no express or implied warranty, representation or
covenant relating to or in connection with any Global Branding and Marketing
activities, including without limitation, as to the value, performance, extent,
effectiveness, quantity, quality, success or results of any such activities or
the lack thereof.  Except as set forth in Section 19 below, Distributor shall
not have any claim against HBC and its affiliates and hereby releases HBC and
its affiliates from all and any claims by, and liability to, Distributor of any
nature for its failure to market and promote, or adequately market and promote,
the Products or arising from or relating to or in connection with any Global
Branding and Marketing activities procured, provided or performed by HBC or
HBC’s failure to procure, provide or perform such activities.

 

b.             Not less than sixty (60) days before the end of each Contract
Year, HBC and Distributor shall mutually review the conditions of the
marketplace, Distributor’s efforts to achieve sales and its results, including
year over year performance, as well as a proposed annual sales, promotion, and
trade marketing plan (“Annual Business Plan”) for the next Contract Year
prepared by Distributor.  Such review shall include discussion on marketing
efforts and proposed programs to be implemented to improve the distribution
and/or sales velocity of the very lowest selling (measured by sales velocity)
SKU/s of Products, if appropriate, and/or the possible deletion from
distribution, if appropriate, of the very lowest selling (measured by sales
velocity) SKU/s of Products but in accordance with and subject to the provisions
of Section 13.f. below.  Such Annual Business Plan shall cover such matters as
may be appropriate including specific account placement performance objectives,
merchandising goals, specific account and channel objectives for specified
distribution channels, distribution goals, a sales and marketing spending plan
and a strategy for maximizing sales and growth of market share.  Additionally,
if the Territory has an ethnic market or concentration, the Annual Business Plan
shall address such specific ethnic segments, including retail promotions,
point-of-sale allocations and special events for ethnic segments.  The Annual
Business Plan shall not detract from the provisions of Section 10 above. 
Distributor shall fully implement such Annual Business Plan in the following
Year.

 

14

--------------------------------------------------------------------------------


 

c.             Not less than sixty (60) days before the end of the then-current
Contract Year, HBC and Distributor shall mutually agree, in writing, on the
minimum distribution levels to be achieved and maintained by Distributor for the
Products throughout the next Contract Year (the “Minimum Distribution Levels”). 
Should the parties have failed, for whatsoever reason, to mutually agree upon
the Minimum Distribution Levels to be achieved and maintained by Distributor for
the Products throughout the next Contract Year, the same shall be determined by
reference to the process described in Section 13.d below.  The parties shall
perform all of their respective obligations under this Section except that
Distributor shall not be obligated to achieve and maintain the Minimum
Distribution Levels until the expiration of the six (6) month period immediately
following the Commencement Date of this Agreement.

 

d.             HBC and Distributor shall also agree to performance targets to be
achieved and maintained by Distributor for the forthcoming calendar year of this
Agreement (collectively, the “Performance Targets”).  The Performance Target for
the 2008 calendar year will be to integrate Products into the Distributor
distribution system and within a reasonable time to improve the distribution
levels and quality thereof and extent of SKU’s in distribution in all
Distributor’s Accounts within the Territory above existing levels at the
commencement of this Agreement.  In years subsequent to 2008 Performance Targets
shall consist of executional measures such as distribution levels, quality of
distribution, extent of SKU’s in distribution, displays and shelf space and
positioning on shelves and in coolers, as mutually agreed.  For the avoidance of
doubt, neither Minimum Distribution Levels nor Performance Targets will include
volume requirements.

 

If the parties are unable to agree to the Performance Targets for any calendar
year commencing with the 2009 calendar year, prior to the commencement of each
such calendar year, then the Performance Targets for such year shall be as
follows:

 

(i)            The Minimum Distribution Levels that shall be required to be
achieved and maintained on average during the year for the Monster Energy brand
shall be not less than the national average distribution levels of the leading
energy brand within the Territory measured at the commencement of each
applicable year, which shall be primarily determined with reference to the
Nielsen reports (Scantrack) or IRI (Infoscan) or equivalent reports (the
“Reports”).  If the Monster Energy brand is, during such year, the leading
energy brand within the Territory, then such Minimum Distribution Levels shall
at a minimum be not less than the national average distribution levels of the
second leading energy brand within the Territory measured at the commencement of
each applicable year;

 

(ii)           The Minimum Distribution Levels that shall be required to be
achieved and maintained for Products other than Monster Energy brand, shall be
commercially reasonable levels from time to time in light of the distribution
levels and velocities of comparable products in the Territory and the
distribution levels and velocities achieved by Distributor and/or its
sub-distributors with regard to Distributor’s other energy brands at the time;

 

(iii)          A commercially reasonable representation of all SKU’s of Products
shall be required to be in distribution throughout the year in reasonable
positioning on shelves, which shall take into account retailer willingness to
sell all of the SKU’s of Products, shelf space limitations and other
commercially reasonable factors that may be applicable in the market; and

 

e.             The Minimum Distribution Levels for the Products that shall be
required to be achieved and maintained by Distributor for the Products shall be
reduced to the extent only that actual distribution levels are eroded as a
direct result of (A) HBC’s failure to deliver Products in accordance with this
Agreement or (B) HBC’s failure to obtain the listing of a Product SKU in a
retail chain for which HBC and Distributor have agreed in writing that HBC is to
be solely responsible, or (C) HBC’s failure to contribute its agreed share of
the parties funding obligation as set forth in Exhibit G.

 

15

--------------------------------------------------------------------------------


 

f.              The parties agree to periodically meet in order to discuss
performance of the lowest selling SKU/s of Products and to delete from
distribution in the Territory any SKU/s the parties mutually agree in writing,
provided that HBC will not unreasonably withhold its approval to the deletion of
any applicable SKU/s.  HBC may withhold its approval to deletion of any SKU/s if
any applicable SKU/s has/have sufficient sales velocity or is/are capable of
delivering sufficient sales velocity in any one or more of Distributor’s
Accounts or any one or more regions, as the case may be, to make such SKU/s
economically viable to continue in distribution in such one or more of
Distributor’s Accounts or in any one or more regions, as the case may be. 
Notwithstanding the foregoing, unless mutually agreed in writing, in no event
shall more than  *** percent  *** of the total number of SKU’s be deleted from
distribution in any rolling  *** period.

 

g.             Promotional activities shall be regulated as follows:

 

(i)            The estimated costs of promotional activities shall be allocated
equally between HBC and Distributor thirty (30) days prior to the commencement
of a calendar year on a cost per-case basis of Products.

 

(ii)           The promotional activities costs are to be shared between
Distributor and HBC as set forth in Exhibit G.  The parties agree that the costs
for the Promotional Activities shall be reconciled each quarter and that the
estimate for the costs of Promotional Activities in the subsequent quarter may
be adjusted provided there is mutual agreement.

 

(iii)          HBC and Distributor shall periodically meet and may mutually
agree to further programs and campaigns not included in the Promotional
Activities.

 

(iv)          Distributor shall continue its business in the ordinary course
including the provision, utilization, and maintenance of coolers, other
refrigeration equipment and vending machines.  Distributor shall be responsible
for creating marketing materials for submission to HBC for its final written
approval.  Distributor shall not use marketing materials unless approved by HBC
in writing; provided that if HBC does not notify Distributor that it objects to
any suggested marketing materials within fifteen (15) days after receipt of such
materials from Distributor, HBC shall be deemed to have approved such suggested
marketing materials.

 

14.           National Accounts.  The provisions of this Section shall apply
only to accounts that have been assigned exclusively to Distributor in terms of
Exhibit C hereto.  Distributor agrees that should HBC wish to supply Products to
any National Account (as defined below), HBC shall be entitled to make
arrangements directly with such National Account and establish the terms of sale
of Products to such National Account and the prices therefor, which shall take
into account the prices then being offered by Distributor and/or other
distributors within whose territory the National Account has outlets, to such
National Account or similar categories of customer.  “National Account” shall
mean a customer that sells at retail in more than fifty (50) stores and in
multiple states.  Should such National Account have one or more outlets within
the Territory (“Outlets”), and agree to Outlets being serviced by Distributor,
Distributor agrees to service the Outlets in accordance with such arrangements
and on the same terms and at the same prices as HBC shall have agreed with the
National Account concerned.  Notwithstanding the foregoing, Distributor shall be
entitled to elect not to service the Outlets by giving prompt written notice of
such election to HBC.  Should the National Account not agree to the Outlets
being serviced by Distributor or should Distributor elect not to service the
Outlets, HBC shall be entitled to service the Outlets directly.  Both
Distributor and HBC agree to use reasonable commercial good faith efforts to
obtain the agreement of National Accounts to use DSD distribution with respect
to the National Accounts.  To the extent HBC services the Outlets directly and
to the extent that HBC makes a commitment for funds or support in excess of what
was agreed to by Distributor, any such excess shall be borne by HBC.  In the
event HBC services the Outlets directly, HBC shall pay to Distributor, during
the remaining term of this Agreement, an amount equal to  *** percent

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

*** of the Distributor’s average gross profit per case per Product line,
calculated in accordance with the provisions of Section 12.a.(i)(A) above, for
each case of Products sold by HBC to the Outlets within a reasonable time after
receipt by HBC of all information necessary for the computation of the amount
due under this Section 14, but in no event more frequently than twice per
calendar year.  For the purposes of this Agreement, the number of cases of
Products sold by HBC to the Outlets during any period shall be determined by
multiplying the total number of cases of Products sold by HBC directly to such
National Account or regional division of such National Account, as the case may
be, during the period concerned, by a fraction, the numerator of which shall be
the number of Outlets within the Territory and the denominator of which shall be
the total number of Outlets that the National Account has within the United
States or within the regional division of such customer, as the case may be. 
Distributor shall not be liable to pay the Facilitation Fee on HBC’s direct
sales to National Accounts.

 

15.           Exclusion of Damages.

 

a.             EXCEPT FOR DAMAGES DIRECTLY RESULTING FROM INDEMNITY OBLIGATIONS
PROVIDED IN SECTION 19, WITHOUT IN ANY WAY DETRACTING FROM OR LIMITING THE
PROVISIONS OF SECTIONS 12.d. or 12.e.(iii) ABOVE AND, IN ADDITION THERETO,
NEITHER PARTY SHALL BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR
EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS,
LOSS OF GOODWILL, BUSINESS INTERRUPTION, LOSS OF BUSINESS OPPORTUNITY, OR ANY
OTHER PECUNIARY LOSS) SUFFERED BY THE OTHER RELATED TO OR ARISING OUT OF THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND/OR THE USE OF OR
INABILITY TO USE OR SELL THE PRODUCTS, AND/OR FROM ANY OTHER CAUSE WHATSOEVER,
EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

b.             EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH PROVIDES FOR A
LIMITATION OF LIABILITY OR WARRANTIES, DISCLAIMER, OR EXCLUSION OF DAMAGES, IS
EXPRESSLY INTENDED TO BE SEVERABLE AND INDEPENDENT FROM ANY OTHER PROVISION,
SINCE THOSE PROVISIONS REPRESENT SEPARATE ELEMENTS OF RISK ALLOCATION BETWEEN
THE PARTIES, AND SHALL BE SEPARATELY ENFORCED.

 

16.           Distributor’s Representations and Warranties.  Distributor
represents and warrants to HBC that (a) it has the right and lawful authority to
enter into this Agreement, and (b) the execution, delivery and performance of
this Agreement will not cause or require Distributor to breach any obligation
to, or agreement or confidence with, any other person or entity.

 

17.           HBC’s Representations and Warranties.

 

a.             HBC represents and warrants to Distributor that (i) it has the
right and lawful authority to enter into this Agreement, and (ii) the execution,
delivery and performance of this Agreement will not cause or require HBC to
breach any obligation to, or agreement or confidence with, any other person or
entity.

 

b.             HBC warrants that all Products, all food additives in the
Products, or all substances for use in, with, or for the Products, comprising
each shipment or other delivery hereby made by HBC to, or on the order of,
Distributor are hereby guaranteed as of the date of such shipment to be, on such
date, not adulterated or misbranded within the meaning of the Federal Food, Drug
and Cosmetic Act, as amended, including the Food Additives Amendment of 1958
(the “Act”) or within the meaning of any substantially identical and applicable
state food and drug law, if any, and are not articles which may not under the
provisions of Sections 404, 505, or 512 of the Act, be introduced into
interstate commerce.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

c.             HBC warrants that all Products shall be merchantable.

 

d.             Distributor’s sole and exclusive remedy for HBC’s breach of HBC’s
representations in Sections 17.b. and 17.c above shall be as provided for in
Section 19.b. below.

 

18.           Limitation of Warranty. HBC MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESSED OR IMPLIED (INCLUDING THE IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE) EXCEPT
THOSE SET FORTH IN SECTION 17 ABOVE.

 

19.           Indemnification.

 

a.             Distributor shall indemnify, defend, and hold harmless HBC and
its officers, directors, agents, employees, shareholders, legal representatives,
successors and assigns, and each of them, from loss, liability, costs, damages,
or expenses from any and all claims, actions and suits, instituted by any third
party, whether groundless or otherwise, and from and against any and all third
party claims, liabilities, judgments, losses, damages, costs, charges,
attorney’s fees, and other expenses of every nature and character arising from
(i) the breach of Distributor’s express representations and warranties under
this Agreement by Distributor or its agents, employees, subcontractors,
sub-distributors or others acting on its behalf, provided that HBC gives
Distributor written notice of any indemnifiable claim and HBC does not settle
any claim without Distributor’s prior written consent, or (ii) as set forth on
attached Exhibit I which is incorporated in this Section 19 by this reference.

 

b.             HBC shall indemnify, defend, and hold harmless Distributor and
its officers, directors, agents, employees, shareholders, legal representatives,
successors, assigns, and customers, and each of them, from loss, liability,
costs, damages, or expenses from any and all claims, actions and suits
instituted by any third party, whether groundless or otherwise, and from and
against any and all such third party claims, liabilities, judgments, losses,
damages, costs, charges, attorney’s fees, and other expenses of every nature and
character and all Distributor’s direct documented costs to store, transport,
test and destroy all unsellable Products and advertising materials arising from
(i) the breach of HBC’s express representations and warranties under this
Agreement or those of its agents, employees, subcontractors or others acting on
its behalf, (ii) any impurity, adulteration, deterioration in or misbranding of
any Products sold to Distributor by HBC, (iii) any prior distributor of Products
in the Territory, (iv) any HBC marketing, advertising, promotion, labeling,
Global Branding and Marketing, and the Trademarks, Copyrights, Patents, Know-How
or other intellectual property relating to the Products, or (v) the fact that
the Products (A) are not safe for the purposes for which goods of that kind are
normally used, (B) do not comply with applicable health, safety, and
environmental standards imposed in the Territory, or (C) do not comply with the
Safety Orders of the State of California Division of Industrial Safety and
Proposition 65; provided that Distributor gives HBC written notice of any
indemnifiable claim and Distributor does not settle any claim without HBC’s
prior written consent.

 

c.             If any action or proceeding is brought against Distributor, HBC
or any other indemnified party under Section 19.a. or 19.b. (the “Indemnified
Party”), the Indemnified Party shall promptly notify the party required to
provide indemnification (the “Indemnifying Party”) in writing to that effect. 
If the Indemnified Party fails to promptly notify the Indemnifying Party, the
Indemnified Party shall be deemed to have waived any right of indemnification
with respect to such claim to the extent (but only to the extent) any delay in
such notice prejudice’s the Indemnifying Party’s ability to defend such action,
suit or proceeding.  The Indemnifying Party shall have the right to defend such
action or proceeding at the Indemnifying Party’s sole cost by counsel
satisfactory to Indemnifying Party.  If the Indemnifying Party fails to promptly
defend or otherwise settle or finally resolve such action, suit or proceeding,
Indemnified Party may defend such action, suit or proceeding using counsel
selected by Indemnified Party, and the

 

18

--------------------------------------------------------------------------------


 

Indemnifying Party shall reimburse Indemnified Party for any resulting loss,
damages, costs, charges, attorney’s fees, and other expenses and the related
costs of defending such action, suit or proceeding.

 

d.           The parties agree that the provisions contained in this
Section shall survive the termination or expiration of this Agreement.

 

20.           Insurance.  During the term of this Agreement and for a period of
two (2) years thereafter, HBC and Distributor agree to maintain policies of
insurance of the nature and amounts specified below, which shall provide the
other party as an additional insured (providing for a waiver of subrogation
rights and endeavoring to provide for not less than thirty (30) days written
notice of any modification or termination of coverage), and each party shall
provide to the other party with a certificate of insurance evidencing such
insurance, in a form satisfactory to such party:

 

·                                          Commercial General Liability,
including contractual liability coverage, with limits of at least $1,000,000 per
occurrence; Bodily Injury and Property Damage / $1,000,000; Personal and
Advertising Injury / $1,000,000; Products/Completed Operations / $2,000,000
General Aggregate.

 

·                                          Excess or Umbrella Liability with a
limit of not less than $5,000,000 per occurrence over the insurance coverage
described above.

 

·                                          Other statutory insurance required by
the applicable laws of the Territory.

 

For any claims under this Agreement, the applicable party’s insurance shall be
deemed to be primary and not contributing to or in excess of any similar
coverage purchased by the other party.  All deductibles payable under an
applicable policy shall be paid by the party responsible for purchasing such
policy.  All such insurance shall be written by companies authorized to do
business in the state or states where the work is to be performed and having at
least the ratings of the respective parties current insurers, unless not
obtainable at commercially reasonable rates in light of previous premiums.

 

21.           Competing Products. The provisions of Section 21 are set forth on
attached Exhibit J and are incorporated in this Section 21 by this reference.

 

22.           Amendment.  Except to the extent otherwise expressly permitted by
this Agreement, no amendment of, or addition to, this Agreement shall be
effective unless reduced to a writing executed by the duly authorized
representatives of both parties.

 

23.           Assignment.  Neither party may assign its rights or delegate its
obligations hereunder without the prior written consent of the other.  Any
purported assignment or delegation, in the absence of written consent, shall be
void.

 

24.           No Agency.  The relationship between HBC and Distributor is that
of a vendor to its vendee and nothing herein contained shall be construed as
constituting either party the employee, agent, independent contractor, partner
or co-venturer of the other party.  Neither party shall have any authority to
create or assume any obligation binding on the other party.

 

25.           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of California (without
reference to its law of conflict of laws).

 

26.           Arbitration.  Any dispute, controversy or claim arising out of or
relating to this Agreement or the breach or termination hereof shall be settled
by binding arbitration conducted by JAMS/Endispute (“JAMS”) in accordance with
JAMS Comprehensive Arbitration Rules and Procedures (the “Rules”).  The

 

19

--------------------------------------------------------------------------------


 

arbitration shall be heard by one arbitrator to be selected in accordance with
the Rules, in Orange County, California.  Judgment upon any award rendered may
be entered in any court having jurisdiction thereof.  Within seven (7) calendar
days after appointment the arbitrator shall set the hearing date, which shall be
within ninety (90) days after the filing date of the demand for arbitration
unless a later date is required for good cause shown and shall order a mutual
exchange of what he/she determines to be relevant documents and the dates
thereafter for the taking of up to a maximum of five (5) depositions by each
party to last no more than five (5) days in aggregate for each party.  Both
parties waive the right, if any, to obtain any award for exemplary or punitive
damages or any other amount for the purpose or imposing a penalty from the other
in any arbitration or judicial proceeding or other adjudication arising out of
or with respect to this Agreement, or any breach hereof, including any claim
that said Agreement, or any part hereof, is invalid, illegal or otherwise
voidable or void.  In addition to all other relief, the arbitrator shall have
the power to award reasonable attorneys’ fees and costs to the prevailing
party.  The arbitrator shall make his or her award no later than seven
(7) calendar days after the close of evidence or the submission of final briefs,
whichever occurs later.  The decision of the arbitrator shall be final and
conclusive upon all parties.  Notwithstanding anything to the contrary, if
either party desires to seek injunctive or other equitable relief that does not
involve the payment of money, then those claims shall be brought in a state or
federal court located in Orange County, California, and the parties hereby
irrevocably and unconditionally consent to personal jurisdiction of such courts
and venue in Orange County, California in any such action for injunctive relief
or equitable relief.

 

27.           Force Majeure.

 

a.             Neither party shall be liable for any delays in delivery or
failure to perform or other loss due directly or indirectly to unforeseen
circumstances or causes beyond such party’s reasonable control (each,
individually, a “Force Majeure Event”) including, without limitation: (a) acts
of God, act (including failure to act) of any governmental authority (de jure or
de facto), wars (declared or undeclared), governmental priorities, port
congestion, riots, revolutions, strikes or other labor disputes, fires, floods,
sabotage, nuclear incidents, earthquakes, storms, epidemics; or (b) inability to
timely obtain either necessary and proper labor, materials, ingredients,
components, facilities, production facilities, energy, fuel, transportation,
governmental authorizations or instructions, material or information. The
foregoing shall apply even though any Force Majeure Event occurs after such
party’s performance of its obligations is delayed for other causes but only
during the period of the applicable Force Majeure Event.

 

b.             The party affected by a Force Majeure Event shall give written
notice to the other party of the Force Majeure Event within a reasonable time
after the occurrence thereof, stating therein the nature of the suspension of
performance and reasons therefore.  Such party shall use its commercially
reasonable efforts to resume performance as soon as reasonably possible.  Upon
restoration of the affected party’s ability to perform its obligations
hereunder, the affected party shall give written notice to the other party
within a reasonable time.

 

28.           Merger. This Agreement and the attached Exhibits contains the
entire agreement between the parties to this Agreement with respect to the
subject matter of this Agreement, is intended as a final expression of such
parties’ agreement with respect to such terms as are included in this Agreement,
is intended as a complete and exclusive statement of the terms of such
agreement, and supersedes all negotiations, stipulations, understandings,
agreements, representations and warranties, if any, with respect to such subject
matter, which precede the execution of this Agreement.

 

29.           Waivers.  No waiver of any provision hereof or of any terms or
conditions will be effective unless in writing and signed by the party against
which enforcement of the waiver is sought.

 

30.           Product Recall.  If any governmental agency or authority issues a
recall or takes similar action in connection with the Products, or if HBC
determines that an event, incident or circumstance has

 

20

--------------------------------------------------------------------------------


 

occurred which may require a recall or market withdrawal, HBC shall advise
Distributor of the circumstances by telephone or facsimile.  HBC shall have the
right to control the arrangement of any Product recall, and Distributor shall
cooperate in the event of a Product recall with respect the reshipment, storage
or disposal of recalled Products, the preparation and maintenance of relevant
records and reports, and notification to any recipients or end users.  HBC shall
pay all reasonable expenses incurred by Distributor of such a recall, including
the costs of destroying Products.  Distributor, shall promptly refer to HBC for
exclusive response to all customer or consumer complaints involving the health,
safety, quality, composition or packaging of the Products, or which in any way
could be detrimental to the image or reputation of HBC or the Products, and
shall notify HBC of any governmental, customer or consumer inquiries regarding
the Products about which Distributor becomes aware.

 

31.           Interpretation.  In the event of any ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.  No provision of this Agreement shall be construed
against any party on the grounds that such party or its counsel drafted that
provision.

 

32.           Severability.  Each provision of this Agreement will be valid and
enforceable to the fullest extent permitted by law.  If any provision of this
Agreement or the application of the provision to any person or circumstance
will, to any extent, be invalid or unenforceable, the remainder of this
Agreement, or the application of the provision to persons or circumstances other
than those as to which it is held invalid or unenforceable, will not be affected
by such invalidity or unenforceability, unless the provision or its application
is essential to this Agreement.  The parties shall replace any invalid and/or
unenforceable provision with a valid and enforceable provision that most closely
meets the aims and objectives of the invalid and/or unenforceable provision.

 

33.           Provisions Required of a Federal Contractor.  If reasonably
required by Distributor, HBC shall use its commercially reasonable best efforts
to deliver to Distributor such warranties and/or representations in the form
that HBC has customarily provided to governmental authorities and/or agencies to
facilitate sales by Distributor to Distributor’s Accounts requiring such
warranties and/or representations.  Such representations shall be in favor of
such governmental authorities and/or agencies and may include one or more or all
of the following topics:

 

a.            Made in America.  The Products were mined or produced in the 50
United States, the District of Columbia, or such other U.S. possession as is
permitted by The Buy American Act, or that the Aluminum Bottles qualify as a
domestic end product under said Act.

 

b.           Nondiscrimination in Employment.  Unless this contract is exempted,
there is be incorporated in an applicable warranty and/or representation
reference to the provisions of Section 202, the equal opportunity clause of
Executive Order 11246, as amended, Section 60.7415, the affirmative action
clause of the regulations under the Rehabilitation Act of 1973, and
Section 60.250.5, the affirmative action clause of the regulations under 38
U.S.C. § 4212, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974, 
and similar state and local law requirements.

 

c.            Executive Order 13201 Compliance (Beck Rights).  If applicable,
HBC agrees to comply with the provisions of 29 C.F.R. Part 470.

 

d.           31 U.S.C.S. Section 1352 Compliance.  If applicable, HBC shall
comply with 31 U.S.C.S. § 1352.

 

If HBC fails to provide or comply with any such warranty and/or representation
in a timely fashion or at all, then such failure shall not entitle Distributor
to make any claim for breach or termination of this Agreement

 

21

--------------------------------------------------------------------------------


 

or allow Distributor to enforce any remedy under this Agreement as a result of
non-compliance with or a violation of any such warranties or representations.

 

34.                                 Distributor Suppliers Guiding Principles.

 

HBC has been informed by Distributor that the following are Distributor
Suppliers Guiding Principles (the “Guiding Principles”).  Notwithstanding
anything set forth below, compliance with the Guiding Principles shall not
constitute an obligation of HBC under this Agreement.  The Guiding Principles
shall constitute unenforceable goals only of the parties and neither party shall
be entitled to make any claim for breach against the other or enforce any remedy
under this Agreement or terminate this Agreement as the result of non-compliance
with, or a violation of, any Guiding Principle(s). The preceding sentence shall
not detract from the parties respective rights and obligations under Section 19
above.

 

·              Laws and Regulations – Each party will use commercially
reasonable good faith efforts to comply with all applicable local and national
laws, rules, regulations and requirements in the manufacturing and distribution
of Products.

 

·              Child Labor - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national child labor laws.

 

·              Forced Labor - Each party will use commercially reasonable good
faith efforts to not use forced, bonded, prison, military or compulsory labor.

 

·              Abuse of Labor - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national laws on abuse of
employees and will not physically abuse employees.

 

·              Freedom of Association and Collective Bargaining - Each party
will use commercially reasonable good faith efforts to comply with all
applicable local and national laws on freedom of association and collective
bargaining.

 

·              Discrimination - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national discrimination
laws.

 

·              Wages and Benefits - Each party will use commercially reasonable
good faith efforts to comply with all applicable local and national wages and
benefits laws.

 

·              Work Hours and Overtime - Each party will use commercially
reasonable good faith efforts to comply with all applicable local and national
work hours and overtime laws.

 

·              Health and Safety - Each party will use commercially reasonable
good faith efforts to comply with all applicable local and national health and
safety laws.

 

·              Environment - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national environmental
laws.

 

35.           Publicity.  HBC and Distributor each agree that the initial
public, written announcements regarding the execution of this Agreement and the
subject matter addressed herein shall be coordinated between the parties prior
to release.  Thereafter, each party agrees to use commercially reasonable
efforts to consult with the other party regarding any public, written
announcement which a party reasonably anticipates would be materially
prejudicial to the other party.  Nothing provided herein, however, will prevent
either party from (a) making and continuing to make any statements or other
disclosures it deems required, prudent or desirable under applicable Federal or
State Security Laws (including without limitation the rules,

 

22

--------------------------------------------------------------------------------


 

regulations and directives of the Securities and Exchange Commission) and/or
such party’s customary business practices, or (b) engaging in oral discussions
or oral or written presentations with actual or prospective investors or
analysts regarding the subject matter of this Agreement, provided no
confidential information is disclosed.  If a party breaches this Section 35 it
shall have a seven (7) day period in which to cure its breach after written
notice from the other party.  A breach of this Section 35 shall not entitle a
party to damages or to terminate this Agreement.

 

36.           Notices.  All notices or other communications required or
permitted to be given to a party to this Agreement shall be in writing and shall
be personally delivered, sent by certified mail, postage prepaid, return receipt
requested, or sent by an overnight express courier service that provides written
confirmation of delivery, to such party at the following respective address:

 

If to HBC:

 

Hansen Beverage Company

550 Monica Circle, Suite 201

Corona, California 92880

Attention:  Chief Executive Officer

Telecopy:  (951) 739-6210

 

with a copy to:

 

Solomon Ward Seidenwurm & Smith LLP

401 B Street, Suite 1200

San Diego, California  92101

Attention:  Norman L. Smith, Esq.

Telecopy:  (619) 231-4755

 

If to Distributor:

 

Coca-Cola Enterprises Inc.

2500 Windy Ridge Parkway

Atlanta, Georgia 30339

Attention: Chief Financial Officer

Telecopy:  (770) 989-3784

 

For Payment Notices:

 

Coca-Cola Enterprises Inc.

2500 Windy Ridge Parkway

Atlanta, Georgia 30339

Attention: Treasurer

Telecopy:  (770) 989-3061

 

with a copy to:

 

Coca-Cola Enterprises Inc.

2500 Windy Ridge Parkway

Attention: General Counsel

Telecopy:  (770) 989-3784

 

23

--------------------------------------------------------------------------------


 

Each such notice or other communication shall be deemed given, delivered and
received upon its actual receipt, except that if it is sent by mail in
accordance with this Section, then it shall be deemed given, delivered and
received three (3) days after the date such notice or other communication is
deposited with the U.S. Postal Service in accordance with this Section.  Any
party to this Agreement may give a notice of a change of its address to the
other party to this Agreement.

 

37.           Third-Party Beneficiaries.  Nothing in this Agreement, express or
implied, is intended or shall be construed to give any person or entity, other
than the parties to this Agreement and their successors and permitted assigns,
any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained in this Agreement.

 

38.           Further Assurances.  Each party to this Agreement will execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement.

 

39.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one document.

 

40.           Confidentiality.  During the Term, each party shall maintain in
strict confidence all commercial information disclosed by the other party (which
obligation shall expressly survive termination of this Agreement for any
reason); provided however that such commercial information shall not include any
information which (a) is in the public domain except through any intentional or
negligent act or omission of the non-disclosing party (or any agent, employee,
shareholder, director, officer, or independent contractor of or retained by such
other party or any of its affiliates, (b) can be shown by clear and convincing
tangible evidence to have been in the possession of the non-disclosing party
prior to disclosure by the disclosing party, (c) is legally and properly
provided to the non-disclosing party without restriction by an independent third
party that is under no obligation of confidentiality to the disclosing party and
that did not obtain such information in any illegal or improper manner or
otherwise in violation of any agreement with the disclosing party, (d) is
disclosed without any restrictions of any kind by the disclosing party to third
parties on a regular basis without any measures being taken, whether explicitly
or implicitly, by the disclosing party to protect the confidentiality of such
information, or (e) is independently generated by any employee or independent
contractor of or retained by the non-disclosing party, and such employee or
independent contractor has no knowledge of any of such commercial information.

 

(Signature page/s follows.)

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 

HANSEN BEVERAGE COMPANY

COCA-COLA ENTERPRISES INC.

 

 

By:

/s/ Rodney Sacks

 

By:

/s/ William W. Douglass III

Name:

Rodney Sacks

 

Name:

William W. Douglass III

Its:

Chairman

 

Its:

EVP & Chief Financial Officer

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A
Monster Energy Distribution Agreement

 

INITIAL PRODUCT LIST

 

Category (All SKU’s)

 

MONSTER

 

x

 

 

 

MONSTER ASSAULT

x

 

 

 

 

MONSTER BFC

x

 

 

 

 

MONSTER KHAOS

 

x

 

 

 

MONSTER LO CARB

x

 

 

 

 

MONSTER M80

x

 

 

 

 

MONSTER MIXXD

 

x

 

 

 

ALL JAVA MONSTER SKU’s (including Originale, Mean Bean, Loca Moca, Nut-UP,
Russian, Irish Blend, Lo-Ball, and Chai Hai)

x

 

MONSTER HITMAN ENERGY SHOOTER

 

x

 

 

 

MONSTER HEAVY METAL

x

 

 

LOST ENERGY 16 OZ. SKU’s (Regular, Five-O and Cadillac) ***

 

RUMBA/SAMBA/TANGO ENERGY.  Distribution to  *** in accordance with a Marketing
Plan to be agreed upon by the parties in writing by  ***

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

EXHIBIT B
Monster Energy Distribution Agreement

 

THE TERRITORY

 

See attached maps.

 

In the event of a dispute with respect to territorial boundaries between two
adjacent distributors, Hansen Beverage Company shall have the right to decide
such dispute in its sole discretion, and any such decision shall be final and
binding upon the parties.

 

***

 

--------------------------------------------------------------------------------

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

EXHIBIT B-1
Monster Energy Distribution Agreement

 

SUB-DISTRIBUTORS

 

Sub-Distributor

 

Territory

BCI Coca-Cola Bottling Company of Los Angeles

 

California, Oregon, and Washington

The Laredo Coca-Cola Bottling Company, Inc.

 

The area around Laredo, Texas.

Bryan Coca-Cola Bottling Company

 

The area around Bryan, Texas.

 

28

--------------------------------------------------------------------------------


 

EXHIBIT C
Monster Energy Distribution Agreement

 

THE ACCOUNTS

 

Account Type

 

The Distributor’s
Accounts
Exclusive ***, ****

 

The Distributor’s
Accounts
Non-Exclusive ***, ****

 

Accounts
Reserved for HBC ***, ****

Convenience Stores

 

 

 

 

 

 

Chain Convenience Stores

 

 

 

 

 

 

Deli’s

 

 

 

 

 

 

Independent Grocery

 

 

 

 

 

 

Chain Grocery

 

 

 

 

 

 

Mass Merchandisers

 

 

 

 

 

 

Drug Stores

 

 

 

 

 

 

Schools

 

 

 

 

 

 

Hospitals

 

 

 

 

 

 

Health Food Stores

 

 

 

 

 

 

Military –ONLY AAFES, NEXCOM, MCX, and USCG for Exchanges / Shopettes /
Convenience Stores / Class 6 Stores / vending for the Continental United States
(“CONUS”)

 

 

 

 

 

 

Military –ONLY AAFES, NEXCOM, MCX, and USCG for Exchanges / Shopettes /
Convenience Stores / Class 6 Stores / vending for Outside the Continental United
States (“OCONUS”)

 

 

 

 

 

 

Military – Morale, Welfare & Recreation (i.e. including but not limited to
bowling alleys, golf courses, officers clubs, etc.) for both CONUS & OCONUS

 

 

 

 

 

 

Military – all others including, but not limited to, DeCA, Ships-A-Float, Troop
Feeding for both CONUS & OCONUS

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

***   Delineations of exclusivity for accounts have been redacted.

 

29

--------------------------------------------------------------------------------


 

Account Type

 

The Distributor’s
Accounts
Exclusive ***, ****

 

The Distributor’s
Accounts
Non-Exclusive ***, ****

 

Accounts
Reserved for HBC ***, ****

Marine Foods Service (e.g. cruise ships, service ships, and oil rigs)

 

 

 

 

 

 

Alcoholic Lic. On-Premise*

 

 

 

 

 

 

Trader Joe’s

 

 

 

 

 

 

General Sports Retailers (i.e. including but not limited to extreme sports
retailers, motorcycle dealers and resellers, and all similar retailers and
distributors servicing such sports retailers)

 

 

 

 

 

 

Club Stores

 

 

 

 

 

 

Vending

 

 

 

 

 

 

All other accounts not falling within the descriptions listed above

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*  Alcoholic Licensed On-Premise Accounts means accounts licensed by applicable
governmental authority to sell alcoholic beverages for on-premise consumption.

 

 

 

HBC Initials:

 

 

 

 

Distributor Initials:

 

 

 

***    Portions hereof have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment in accordance with Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

****  Delineations of exclusivity for accounts have been redacted.

 

30

--------------------------------------------------------------------------------


 

EXHIBIT D
Monster Energy Distribution Agreement

 

THE TRADEMARKS

 

HANSEN’S

 

HANSEN’S NATURAL

 

MONSTER ENERGY

 

MONSTER

 

[g258171ko07i001.jpg]

 

[g258171ko07i001.jpg] MONSTER

 

[g258171ko07i001.jpg] MONSTER ENERGY

 

MONSTER ASSAULT

 

MONSTER BFC

 

MONSTER KHAOS

 

MONSTER LO CARB

 

UNLEASH THE BEAST

 

MONSTER M80

 

MONSTER MIXXD

 

JAVA MONSTER (including Originale, Mean Bean, Loca Moca, Nut-UP, Russian, Irish
Blend, Lo-Ball, and Chai Hai)

 

MONSTER HITMAN ENERGY SHOOTER

 

MONSTER HEAVY METAL

 

LOST ENERGY (including Regular, 5-0, and Cadillac)

 

RUMBA ENERGY JUICE

 

SAMBA ENERGY JUICE

 

TANGO ENERGY JUICE

 

31

--------------------------------------------------------------------------------


 

EXHIBIT E
Monster Energy Distribution Agreement

 

(Section 2.d)

 

ESTIMATED BUY-OUT CONTRIBUTION

 

The pre-agreed rate shall be  ***.

 

--------------------------------------------------------------------------------

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

EXHIBIT F
Monster Energy Distribution Agreement

 

(Section 6.b.)

 

FACILITATION FEE

 

The Facilitation Fee payable by Distributor to HBC and then by HBC to KO shall
be equal to  *** per case of 24 units and  *** per case of 12 units of Products
sold by HBC to the Distributor, but excluding any free or bonus unit or units
used for sampling.  Any other case configuration to be mutually agreed between
CCE and KO.

 

--------------------------------------------------------------------------------

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

EXHIBIT G
Monster Energy Distribution Agreement

 

PROMOTIONAL ACTIVITIES COSTS

 

Discount and allowances, price promotions and other customer discount activities
(“D&A”):

 

Distributor shall contribute  *** for D&A up to a total of  *** per 24-unit 16
oz. case, (reduced or increased on a pro rata basis for cases containing less
than 24 units or a larger number of units) sold at a discounted price by
Distributor to Distributor’s Accounts.  Thus, Distributor’s contribution shall
be no more than  *** per 24-unit 16 oz. case of Products (reduced or increased
on a pro rata basis for cases containing less than 24 units or a larger number
of units) sold at a discounted price on the above programs.  If additional D&A
is necessary to achieve a promotional price to be offered to a customer as
agreed by HBC and Distributor, then HBC shall contribute any amount required
above  ***.  The frequency of customer promotional discount programs requiring
D&A shall be agreed in the Annual Business Plan.  D&A may be paid by either HBC
or Distributor to the customer and reconciled periodically.

 

Trade Marketing Programs including shelf buys, CMA’s, free cases, coupons,
corporate/retailer rebates, sales force incentives, POS, samples, meeting
competition price offers (“TMP”).

 

Distributor shall contribute an amount equal to  *** on all TMP programs.  All
TMP programs shall be agreed upon and form part of the Annual Business Plans and
shall include such additional TMP programs as may be mutually agreed upon from
time to time by the parties. In exceptional cases, such as Trophy or Prestige
accounts, either party may voluntarily agree to contribute more than its  ***
share to cover any specific TMP programs.  TMP may be paid by either HBC or
Distributor to the customer and reconciled periodically.

 

Equipment.

 

HBC shall permit Distributor to manage all equipment that HBC owns in the
Territory as of the Effective Date.  Distributor shall not be required to repair
or service such HBC equipment owned by HBC as of the Effective Date. 
Distributor shall use commercially reasonable efforts to place Products in all
Distributor’s equipment where appropriate and desired by the Distributor’s
Account.  Distributor shall reimburse HBC for  *** of the cost of equipment that
Distributor and HBC agree that HBC purchase for the Territory in the future and
which shall be managed by Distributor.

 

Miscellaneous.

 

If HBC calls on or assists Distributor in calling on Distributor’s Accounts, to
the extent that HBC makes a commitment for funds or support in excess of what is
provided above or was agreed to by Distributor and HBC, any such excess shall be
borne by  ***.

 

The parties’ respective rights and obligations under this Exhibit G shall be
revised and amended from time to time to reflect then-prevailing conditions by
written agreement of the parties to be arrived at after good faith discussions
and negotiation.  If the parties are unable to agree upon an amendment requested
by either party, such disagreement shall be referred to arbitration in
accordance with Section 26 of the Agreement.

 

All amounts provided above shall be adjusted from time to time to account for
changes in selling prices or other adjustments that may occur from time to time
to conform to prevailing beverage industry practices relating to the Energy
Drink category.   The amounts of such adjustments shall be mutually agreed in
writing by the parties from time to time.

 

--------------------------------------------------------------------------------

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

EXHIBIT H
Monster Energy Distribution Agreement

 

FORM OF LETTER OF CREDIT

 

35

--------------------------------------------------------------------------------


 

IRREVOCABLE LETTER OF

 

 

 

 

 

CREDIT NO

 

 

 

DATE

 

 

 

 

 

BENEFICIARY:

 

APPLICANT:

 

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                                 IN YOUR FAVOR AS BENEFICIARY, IN AN AMOUNT NOT
TO EXCEED IN THE AGGREGATE U.S. DOLLARS (AMOUNT IN WORDS) AND 00/100 
**U.S.$                        ** FOR THE ACCOUNT OF THE APPLICANT AVAILABLE BY
PAYMENT AGAINST PRESENTATION OF YOUR DRAFT(S) DRAWN AT SIGHT ON OURSELVES
ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

YOUR MANUALLY EXECUTED ORIGINAL STATEMENT PURPORTED TO BE SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY STATING THE FOLLOWING:

 

“THE UNDERSIGNED, BEING A DULY AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY
HEREBY CERTIFIES THAT PAYMENT BY (APPLICANT) IS DUE UNDER ONE OR MORE OF THE
TERMS OF THAT CERTAIN AGREEMENT DATED AS OF                        THAT EXISTS
BETWEEN                                  AND
                                  .  (BENEFICIARY) HAS GIVEN WRITTEN NOTICE TO
                             PURSUANT TO THE TERMS OF THE AGREEMENT AND SUCH
PAYMENT HAS NOT BEEN MADE UP TO THIS DATE OF DRAWING UNDER THIS LETTER OF CREDIT
AND THE TERMS AND CONDITIONS OF THE                              AGREEMENT
AUTHORIZE                                        TO NOW DRAW DOWN ON THE LETTER
OF CREDIT.  WE FURTHER CERTIFY THAT                                WILL APPLY
FUNDS DRAWN UNDER THIS LETTER OF CREDIT TO SATISFY [APPLICANTS] OBLIGATIONS
UNDER THE                                  AGREEMENT AND THE AMOUNT OF USD
(INSERT DRAW AMOUNT) IS NOW DUE AND PAYABLE.”

 

NOTWITHSTANDING ANY REFERENCE IN THIS LETTER OF CREDIT TO OTHER DOCUMENTS,
INSTRUMENTS OR AGREEMENTS OR REFERENCES IN SUCH OTHER DOCUMENTS, INSTRUMENTS OR
AGREEMENTS TO THIS LETTER OF CREDIT, THIS LETTER OF CREDIT SETS FORTH IN FULL
THE TERMS OF OUR UNDERTAKING AND ANY SUCH DOCUMENTS, INSTRUMENTS OR AGREEMENTS
SHALL NOT BE DEEMED INCORPORATED HEREIN BY SUCH REFERENCES.

 

PARTIAL DRAWINGS MAY BE MADE UNDER THIS LETTER OF CREDIT, PROVIDED HOWEVER, THAT
EACH SUCH DEMAND THAT IS PAID BY US SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS
LETTER OF CREDIT.

 

DRAFT(S) MUST BE PRESENTED TO THE DRAWEE NOT LATER THAN
                             (THE “EXPIRATION DATE”) AND MUST BE MARKED “DRAWN
UNDER DEUTSCHE BANK AG NEW YORK BRANCH LETTER OF CREDIT NO.
                       DATED                       ”

 

--------------------------------------------------------------------------------


 

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS ISSUED
SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (2007
REVISION), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 600.

 

COMMUNICATIONS TO US REGARDING THIS LETTER OF CREDIT MUST BE IN WRITING AND MUST
BE ADDRESSED TO US AT 60 WALL STREET, NEW YORK, NEW YORK 10005,             
FLOOR, STANDBY LETTER OF CREDIT UNIT, SPECIFICALLY REFERRING TO THIS LETTER OF
CREDIT BY ITS NUMBER.

 

VERY TRULY YOURS,

 

 

 

 

 

AUTHORIZED SIGNATURE

AUTHORIZED SIGNATURE

 

--------------------------------------------------------------------------------


 

EXHIBIT I
Monster Energy Distribution Agreement

 

INDEMNIFICATION

 

Distributor shall indemnify, defend, and hold harmless HBC and its officers,
directors, agents, employees, shareholders, legal representatives, successors
and assigns, and each of them, from loss, liability, costs, damages, or expenses
from any and all claims, actions and suits, instituted by any third party  ***,
whether groundless or otherwise, and from and against any and all third party
claims ***, liabilities, judgments, losses, damages, costs, charges, attorney’s
fees, and other expenses of every nature and character  *** and/or its
affiliates or any change in, or termination of, ***, unless solely attributable
to HBC’s alleged wrongful conduct which is unrelated to this Agreement or any
other agreement between the parties entered into concurrently herewith, provided
that HBC gives Distributor written notice of any indemnifiable claim and HBC
does not settle any claim without Distributor’s prior written consent.

 

--------------------------------------------------------------------------------

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

EXHIBIT J
Monster Energy Distribution Agreement

 

COMPETITIVE PRODUCTS

 

Distributor shall not market, sell or distribute in the Territory Energy Drink/s
(the “Competing Products”), or product/s likely to be confused with, any of the
Products, except that Distributor may market, sell and distribute in the
Territory Competing Products that  ***

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

37

--------------------------------------------------------------------------------